DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
It should avoid using phrases which can be implied, such as, “is provided” in line 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the front wall” in line 2 of claim 14 lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9; 11-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0115401 (Roemer et al. ‘401) in view of U.S. Patent No. 7,506,849 (Koster et al. ‘849). 
With respect to claim 1, Roemer et al. ‘401 disclose a tool holder (see Figure 3b), comprising a body defining an upper platform (62) and a lower platform (63, 93), wherein the upper platform (62) and the lower platform (63, 93) are connected via a front support (64, 64 - as labeled in Figure 3a, where two are shown in Figure 3a, unnumbered therein); a pair of support rings (78 in 63 and 78 in 93 - as labeled in Figure 3a) disposed on opposing lateral sides of the lower platform (63, 93); a fastener (the portion of 92 similar to 82 in Figure 3a that mates with 81) disposed on a first side (along 66, as labeled in Figure 3a) of the upper platform (62); an upper support ring (71as labeled in Figure 3a) disposed on a second side (at 68) of the upper platform (62); with respect to claim 5, wherein the front support (64, 64) comprises a pair (see left side of Figure 3b) of front legs; with respect to claim 6, wherein the upper support ring (71) is coaxial (see Figure 3a) with one (78) of the pair of support rings (78, 78); with respect to claim 8, wherein the fastener (the portion of 92 similar to 82 in Figure 3a that mates with 81) comprises a clip (92); with respect to claim 9, wherein the clip (92) comprises a plurality of receiving openings (unnumbered in Figure 3b, similar to the shape of 81, 80 in Figure 3a, but on element 92, at the front side of Figure 3b) therein.
With respect to claim 11, Roemer et al. ‘401 disclose the painting tool holder comprising a body having an upper portion (62) securable to a lower portion (63, 93), wherein the upper portion comprises an upper platform (at 62) and the lower portion comprises a lower platform (at 63, 93); the pair of support rings (78, 78), as advanced above, disposed on opposing lateral sides of the lower platform (63, 93); the fastener, as advanced above) disposed on a first side (at 66) of the upper platform (62); the upper support ring (71) disposed on the second side (68) of the upper platform (62); with respect to claim 15, wherein the front support comprises a pair of front legs (64, 64); with respect to claim 17, wherein the upper support ring (71) is coaxial (see Figure 3a) with one (78) of the pair of support rings; with respect to claim 18, wherein the fastener (82) comprises a clip (92), as advanced above; and with respect to claim 19, wherein the clip comprises a plurality of receiving openings, as advanced above, therein.
With respect to the term “painting”, as in the preamble of the claims, it is noted that a “painting” tool is not being positively claimed, and thus, this term is not considered to breathe any life into the claim. Similarly, the recitation “configured to receive a paint roller stem therein via frictional engagement”, as in claims 8 and 18, is a functional recitation, and thus the reference need not show explicit use with such an element to meet the claim language, but rather the reference need only be capable of being used with such an element. Thus, it is noted that since the device of Roemer et al. ‘401 is for holding “fishing rods”, the device of Roemer et al. ‘401 is considered to be capable of holding a painting tool, such as a paint roller, since the handle of a fishing rod is considered to be substantially the same shape as that of a paint roller.
The claims differ from Roemer et al. ‘401 in requiring: (a) a rear support extends from lower surface (claim 11) of the upper platform (claims 1 and 11), wherein the front support and the rear support define a channel therebetween (claims 1 and 11), the front support to be disposed parallel to the rear support (claims 2 and 12), whereby the rear support comprises a pair of rear legs (claims 6 and 16); (b) the front support to further comprise at least one aperture therethrough, the aperture configured to receive a securement device therein (claim 3); and (c) the upper portion “removably” securable to the lower portion (claim 11), wherein a lower support extends from an upper surface of the lower platform and is removably securable to a front support extending from a lower surface of the upper platform (claim 11), wherein the lower support comprises a central recess configured to receive a protrusion extending from the front support therein via frictional engagement (claim 13).
With respect to (a)-(c), Koster et al. ‘849 teach a device having a rear support (28, 28 - see Figure 4) wherein a front support (21, 21) and the rear support (28, 28) define a channel (27 - see Figure 4) therebetween; the front support is disposed parallel (see Figure 4) to the rear support whereby the rear support comprises a pair (see Figure 1) of rear legs (28, 28); the front support (21, 21) comprises at least one aperture (unnumbered - see elongated vertically extending groove in element 23 in Figure 3) therethrough, the aperture configured to receive a securement device (at numeral 21 at the bottom of Figure 1) therein; an upper portion (at 21, 21, in 20 in Figure 1) removably securable to a lower portion (23,23); wherein a lower support (23, 23) extends from an upper surface (near 30) of a lower platform (31) and is removably securable (as in 25) to a front support (at 21, 21, in 20 in Figure 1) extending from a lower surface (where 21, 21, meet 29), wherein the lower support (23, 23) comprises a central recess (in 25) configured to receive a protrusion extending from the front support (21, 21 in 20) therein via frictional engagement.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the device of Roemer et al. ‘401 with the front and rear supports, as taught by Koster et al. ‘849, at the location of the front supports (at 64, 64) in Roemer et al. ‘401, for increased use capabilities since the device can be adjusted.
Further, although Koster et al. ‘849 do not show an upper platform, such that the supports would be such that the rear support extends from lower surface of the upper platform, or the front support extending from a lower surface of the upper platform, when the front and rear supports of Koster et al. ‘849 are provided at the location of the front supports (64, 64) in Roemer et al. ‘401, as discussed above, it would be obvious to one of ordinary skill in the art, before the effective filing date of the invention, that that the elements of the combination would meet the structural limitations as claimed, thereby increasing ease in assembly and use.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Roemer et al. ‘401 in view of Koster et al. ‘849 as applied to claims 1-3, 5-9; 11-13, and 15-19 above, and further in view of U.S. Patent Application Publication No. 2005/0035131 (Martinson ‘131).
The claim differs from the claimed combination, advanced above, in requiring the securement device to comprise a magnetic fastener securable to a paint can.
Martinson ‘131 teaches the use of a securement device comprising a magnetic fastener (40) for use with a paint can. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the securement device  in he claimed combination advanced above, i.e., at the location of 23 on the backside of 23 in Koster et al. ‘849,  with a magnetic fastener, as taught by Martinson ‘131, for increased securement and stability when used with a metal support.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roemer et al. ‘401 in view of Koster et al. ‘849 as applied to claims 1-3, 5-9; 11-13, and 15-19 above, and further in view of U.S. Patent No. 3,729,158 (Nagy ‘158).
The claims differ from the claimed combination, advanced above, in requiring the fastener to comprise a magnetic fastener to removably secure a paint roller stem thereto.
Nagy ‘158 teaches the use of a fastener comprising a magnet (48) for use with a painting tool, and thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the claimed combination with a magnet, as taught by Nagy ‘158, i.e., at the location of 81 in Figure 3a of Roemer et al. ‘401, for increased securement and stability when attached to a metal object.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The prior art of record fails to show, suggest or provide rationale for the details of the structural relationship of claim 14 (see Figure 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (a) U.S. Patent Nos. 6,419,194, 7,559,513, D461,289, 5,816,549, 5,217,193, 4,993,767 show holders used with a paint can. (b) U.S. Patent No. 4,890,353 and U.S. Patent Application Publication Nos. 2018/0319207, 2006/0065668, 2004/0159752 and U.S. Patent Nos. 5,662,299, 5,052,581, 4,919,298, 4,607,752, 4,036,463, 3,436,784 show holders for a paint tool. (c) U.S. Patent Nos. 6,361,004, 6,848,540, 7,506,849, 8,353,490 show holders with adjustable legs. (d) U.S. Patent Application Publication 2020/0281441 is considered to show the structure of claim 1, except for a pair of “rings” on the lower support. (e) U.S. Patent Application Publication Nos. 2009/0184077, 2005/0145587, 2005/0056486 and U.S. Patent Nos. 6,837,383, 6,505,746, 5,996,957, 5,396,993, 5,039,052, 4,475,660, 4,446,972 show a holder with upper and lower platforms and a support. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




May 9, 2022